Citation Nr: 1423961	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for status post total left hip anthroplasty.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee, and left knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1975 to December 1977 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons expressed below, the Board finds that additional development is required before the Veteran's claims are decided.  

The Veteran has asserted that due to rigorous in-service physical training, he had to have a hip replacement and has suffered from left knee strain and degenerative changes.  Specifically, in a May 2009 statement he described the daily activities that he believes caused his disabilities.  

In an August 2009 VA examination, with regard to his left hip, the Veteran reported that he had problems with gout since the 1980s, specifically in his left foot.  He stated that with that problem, his left hip problem became "symptomatic" and progressively worse after his military service.  The Veteran further made reports of his hip replacement to the examiner, and denied any locking, stiffness, swelling or instability since the surgery.  The examiner noted that he could dress, eat, write and drive without assistance.  He was noted to be able to lift up to 50 pounds.  He did not use a cane, walker, brace or wheelchair at the time of the examination.  Upon examination the examiner noted that the Veteran had no swelling, tenderness or instability of the left hip.

With regard to his left knee, the Veteran reported that he had problems with his left knee during military service in 1974 due to activities and the demands of physical training.  He reported that in the 35 years since discharge he had seen a physician 3-4 times for his left knee problems.  The examiner noted that although he was able to drive, walk, sit and stand normally, upon examination his left knee revealed swelling, tenderness and marked crepitus with obvious deformity.  

The examiner diagnosed the Veteran with status post left hip arthroplasty due to advanced osteonecrosis of the left femoral head, and left knee degenerative changes with knee strain.  He opined that these disabilities were likely not due to any chronic foot condition that the Veteran had in service, but that the Veteran's hip condition might be related to his weight, and that his left knee condition was due to degenerative changes of the left knee.  

In his May 2011 VA Form 9, the Veteran again asserted that he sustained damage to his left hip and knee.  He specified that this damage was due to the extensive physical fitness training regimen he was required to execute, involving running, marching and jumping while carrying heavy load baring equipment.  He noted that it was this training that resulted in his left hip replacement, and further noted that he was now having trouble with both of his knees.  Specifically, he stated that he was unable to carry anything weighing 20 pounds or more.  He reported his inability to stand or walk for long periods of time, and that his knees and ankles were frequently swollen and painful.  

The Board notes that the VA examiner did not opine as to whether the Veteran's disabilities were due to the physical training he endured in service.  On the contrary, the VA examiner's opinion regarded whether the Veteran's left hip and left knee disabilities were due to his chronic foot condition in-service.  The examiner also did not specifically render an opinion as to whether the Veteran's left hip and left knee disabilities are related to military service otherwise.  In light of the above, the Board finds that a VA opinion would be probative in ascertaining whether the Veteran's current left hip and left knee disabilities are etiologically related to his service, specifically considering his assertions regarding his in-service physical training regimen.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran's claims files, to include any pertinent evidence in Virtual VA that is not contained in the claims file, should be forwarded to the VA examiner who performed the August 2009 VA examination for a complete review of the claims files and an opinion.  If such examiner is unavailable, then refer the case to another appropriate examiner.  

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current left hip and left knee disabilities are etiologically related to his service, specifically to include his reports of in-service physical training in his May 2009 and May 2011 statements.  If the examiner deems it necessary for the Veteran to be afforded another left hip and left knee examination to make these determinations, the Veteran should be afforded another left hip and left knee VA examination.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



